Scott, J.:
The case made by the plaintiff’s evidence which, for the purpose of this appeal, must be accepted as true, is that plaintiff went to defendant’s station in the city of New York with a view to becoming a passenger on defendant’s railroad. He went to the ticket office in the station and purchased a ticket, receiving from the ticket seller change for the bill which he gave in payment of his fare. Including in the change was a “ plugged ” or uncurrent coin. Plaintiff insisted on receiving a good coin in its place, but the ticket seller refused to give him such a one, apparently without any good reason. After *627a short dispute on this point the ticket seller called a person in uniform in defendant’s employ who forcibly removed plaintiff from his place in front of the ticket seller’s window. It is perfectly clear that this presented a case for submission to the jury. (Gillespie v. Brooklyn Heights R. R. Co., 178 N. Y. 347; Palmeri v. Manhattan Railway Co., 133 id. 261; Dwinelle v. N. Y. C. & H. R. R. R. Co., 120 id. 117.) It may be that plaintiff was unreasonable in his insistence upon receiving a good coin, or that his damages from the assault were inconsiderable, but those were matters for the jury to consider.
The judgment should be reversed and a new trial granted, with costs to appellant to abide the event.
Ingraham, P. J., McLaughlin, Clarke and Hotchkiss, JJ., concurred.
Judgment reversed and new trial ordered, with costs to appellant to abide event.